Citation Nr: 0909582	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-41 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased initial evaluation for 
osteoarthritis of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial evaluation for 
lateral instability of the left knee, secondary to the 
osteoarthritis of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 until 
September 1977, including two tours of duty in the Republic 
of Vietnam from September 1968 until June 1969 and from June 
1971 until March 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board first considered this appeal in July 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

During the pendency of the appeal the RO granted a separate 
evaluation for lateral instability of the left knee.  
Although this appears to be a separate issue, the Board is of 
the opinion that it is part and parcel of the original issue 
of entitlement to an increased evaluation for osteoarthritis 
of the left knee.  Specifically, the laws concerning the 
evaluation of the knee include consideration of separate 
evaluations for instability and limitation of motion. See 
VAOPGCPREC 23-97 (July 1, 1997).  Therefore, although the 
Veteran did not submit a separate Notice of Disagreement 
concerning the August 2008 rating decision, as the Board 
finds the instability is part and parcel of the 
osteoarthritis claim the Board will consider whether an 
increase evaluation is warranted for either condition and 
will address both in this decision. See 38 C.F.R. § 19.35 
(Providing that the RO's certification of an appeal is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue).


FINDINGS OF FACT

1. The Veteran's osteoarthritis of the left knee is not 
productive of limitation of extension of the knee to 10 
degrees or limitation of flexion to 45 degrees.

2.  The Veteran's osteoarthritis of the left knee is 
manifested by x-ray evidence, but there is no evidence of 
occasional incapacitating exacerbations. 

3.  The Veteran's lateral instability associated with the 
osteoarthritis of the left knee is not productive of severe 
recurrent subluxation or lateral instability of the knee.

4.  The Veteran's osteoarthritis of the left knee does not 
manifest with ankylosis, or impairment of the tibia and 
fibula.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the left knee have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2008).

2. The criteria for an evaluation in excess of 20 percent for 
the lateral instability of the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008); VAOPCGPREC 9-2004 
(September 17, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2005 and May 2008 that 
fully addressed all notice elements.  Indeed, as this is an 
appeal for an initial rating claim arising from a grant of 
service connection, the notice that was provided before 
service connection was granted was legally sufficient and 
VA's duty to notify the Veteran in this case has been 
satisfied. See Hartman v. Nicholson, 483 F.3d 1311 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA outpatient treatment records and the 
reports of VA examinations.  The Veteran submitted private 
medical records in support of his claim.  

The Board notes that the Veteran indicated during the August 
2008 hearing that he was trying to delay having a total knee 
replacement until January.  Similarly, the Veteran advised 
the VA examiner in August 2008 that he wanted to wait before 
having the total knee replacement.  At the present time the 
record does not reflect that this procedure has taken place.  
However, the Veteran is duly advised that he is free to file 
for a temporary total evaluation or alternatively file 
another claim for an increased evaluation if this procedure 
has in fact taken place.  See 38 C.F.R. § 4.30. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turing to the merits of the claim, the Veteran seeks an 
increased initial evaluation for osteoarthritis of the left 
knee.  The RO granted service connection for osteoarthritis 
of the left knee in an October 2005 rating decision.  At that 
time a 10 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran 
contended the 10 percent rating evaluation does not 
accurately reflect the severity of his disability.  During 
the pendency of the appeal, the RO granted a separate 20 
percent evaluation for lateral instability of the left knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As explained 
in the introduction, both claims will be reviewed by the 
Board in this decision.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

As noted above, the Veteran's osteoarthritis of the left knee 
was evaluated under Diagnostic Codes 5010 and 5257.  
Diagnostic Code 5010 mandates the claim be evaluated as 
degenerative arthritis.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case 
Diagnostic Code 5260 and 5261.  If the disability is 
noncompensable under the appropriate Diagnostic Code for the 
joint involved, a 10 percent rating will be for application 
for such major joint or group of minor joints affected by 
limitation of motion. Id. Limitation of motion needs to be 
objectively shown by findings such as swelling, muscle spasm, 
or painful motion. Id. In the absence of limitation of 
motion, a 10 percent evaluation is warranted for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
warranted with x- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted when flexion is limited to 30 
degrees and a 30 percent evaluation is warranted when flexion 
is limited to 15 degrees. The Board must also consider a 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5261, a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation is for 
assignment when extension is limited to 15 degrees and a 30 
percent evaluation is for assignment when extension is 
limited to 20 degrees.

Under VAOPGCPREC 23-97, the Veteran may be assigned separate 
ratings for arthritis with limitation of motion under 
Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997). 
Accordingly, and as noted above, the RO granted a separate 20 
percent rating under Diagnostic Code 5257. Under this 
Diagnostic Code, a knee impairment with recurrent subluxation 
or lateral instability is rated 20 percent when moderate and 
a maximum 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Veteran underwent a VA examination of the joints in 
August 2005.  The examiner considered the Veteran's 
complaints of daily pain, occasionally accompanied by 
stiffness and swelling.  The Veteran indicated he treated 
with over the counter medication and noted that he was not 
using any form of corrective device.  He noted the knee 
rarely locked but described an occasional sensation of giving 
away or twisting.  Clinical examination reflected flexion to 
75 degrees without pain and extension to 5 degrees without 
pain.  Repetition did not cause fatigue, pain, weakness or 
functional loss.  There was a negative McMurray's sign and 
negative drawer sign.  There was no tenderness, local 
tenderness or effusion on palpation.  The x-ray showed 
osteoarthritis and the diagnosis was left knee 
osteoarthritis. 

A private medical record dated in April 2006 noted that the 
Veteran complained of pain and discomfort of the knee.  
Examination reflected a varus alignment of the knee.  There 
was fullness but no gross effusion.  There was pain in the 
medial and lateral joint lines.  The Veteran guarded with 
range of motion of the knee and indicated the knee was 
strong.  Motion was only 5 degrees shy of normal extension 
and there was flexion to 110 degrees.  An x-ray showed severe 
degenerative arthrosis of the left knee with bone-on-bone 
findings to the medial compartment and patellofemoral joint.  
There was a varus attitude of the knee.  

A May 2008 letter from a private physician noted that the 
Veteran had been treated for pain caused by advanced 
degenerative arthritis in the left knee.  The physician 
indicated the Veteran had difficulty walking and was unable 
to climb stairs or ladders.  The physician related that due 
to restricted mobility the Veteran would have to have knee 
replacement surgery to continue performing activities of 
daily living.  

The Veteran underwent another VA examination in August 2008 
to assess the current severity of his left knee.  The 
examiner considered the Veteran's complaints of constant pain 
and constant buckling or giving way of the knee.  The Veteran 
treated with medication which helped to alleviate the pain.  
The Veteran explained he watched where he walked and used a 
knee support.  He denied use of a cane.  The Veteran also 
indicated the knee impacted his daily activity as it impacted 
what and how much he could do in terms of getting around and 
functioning.  

Clinical examination reflected the Veteran ambulated with an 
unsteady gait and the examiner noted the Veteran would 
benefit from use of a cane.  There was mild to moderate 
swelling of the left knee.  There was warmth and a moderate 
amount of crepitus.  Range of motion testing reflected 0-95 
degrees of flexion with pain starting at 65 degrees.  There 
was extension to 0 degrees with moderate to severe limitation 
due to pain.  There was a 15 degree varus angulation 
deformity of the knee.  There was a moderate amount of medial 
and lateral instability.  There was increased weakness, 
increased instability and increased guarding of the knee with 
repetition.  There was no additional loss in degrees of range 
of motion as a result of repetition.  An x-ray of the left 
knee revealed severe degenerative arthrosis of the left knee 
with bone-on-bone findings to the medial compartment 
patellofemoral joint.  The diagnosis was severe arthritis of 
the left knee.  

An undated statement from the Veteran provided with private 
medical records listed his current limitations.  The Veteran 
indicated he could only do stairs one at a time and was 
unable to push the clutch and had to switch to an automatic 
car.  He explained he was unable to use a ladder without 
help.  He stated he had to buy a new toilet and also noted he 
was unable to sit on the floor and get up with out help.  
Finally, he reported he had difficulty getting into the car 
and was unable to pick up significant weight if it required 
use of his legs.  

The Veteran also presented testimony at a June 2008 Board 
hearing.  The Veteran testified that he went to a private 
physician around 2006 and was told he had bone-on-bone 
findings and total knee replacement surgery was suggested.  
The Veteran indicated there was continuous pain, but there 
were some points where he no longer could stand the pain and 
would take medication.  The Veteran also indicated he had a 
knee brace for stability that was provided by the Army.  The 
Veteran explained he was retired but went to a workshop where 
he could sit or stand.  He did not shop or socialize and 
mainly stayed at home.  He also explained he had to stretch 
the leg when sitting and related that it took a while for the 
knee to become fully functional after getting up in the 
morning.  The Veteran noted he could not sit or stand for 
prolonged periods.  The knee ached and hurt when he first got 
up.  He noted that if he was not careful when he first woke 
up, the knee would collapse.  The Veteran also reported that 
he felt like the knee was moving and stated he planned to get 
the total knee replacement around January. 

Examining the evidence in light of the above rating criteria 
illustrates that an increased evaluation for the Veteran's 
left knee is not warranted.  Specifically, there is no 
evidence of flexion limited to 30 degrees to warrant a higher 
20 percent evaluation.  In fact, all medical records reflect 
motion of at least 75 degrees.  Similarly, there is no 
evidence the Veteran had limitation of extension to warrant a 
higher rating.  In fact, the evidence demonstrated the 
Veteran had extension to at least 5 degrees.  In other words, 
the Veteran's left knee did not manifest with limitation of 
flexion or extension to a compensable degree.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, the Board 
considered whether a higher 20 percent evaluation was 
warranted under Diagnostic Codes 5003, 5010.   While x-rays 
demonstrated the involvement of 2 or more major joints, 
specifically, the medial compartment and patellofemoral 
joint, there was no evidence of occasional incapacitating 
exacerbations to warrant a higher rating under Diagnostic 
Code 5003.  In fact, to the contrary, there is no evidence of 
record showing the Veteran has ever had an incapacitating 
exacerbation due to his left knee disability.

Nor is an increased evaluation warranted under Diagnostic 
Code 5257.  While the Veteran complained of subluxation and 
instability, the medical records do not demonstrate the 
Veteran has a level of subluxation or instability of the left 
knee that can be described as severe.  Specifically, while 
the August 2005 VA examination noted complaints of giving way 
of the knee, examination found no objective evidence of 
instability, such as a positive McMurray's test or positive 
Drawer sign.  Similarly, the August 2008 VA examination noted 
the Veteran complained of the knee giving way and falling; 
however, he also noted that he would watch where he walked 
and used a knee support.  The Veteran denied use of a cane or 
another assistive device to prevent falls.  Additionally, the 
Board notes that the examiner described the instability as 
moderate.  While the examiner's characterization of the 
condition is not dispositive, the Board finds that this 
characterization, when provided by a competent medical 
examiner is significant in determining the impairment of the 
disorder in question. 38 C.F.R. §§ 4.2, 4.6; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); Allday v. Brown, 7 
Vet. App. 517, 527 (1995); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Codes pertaining to knee 
disabilities that would afford the veteran a higher rating; 
however, there is no evidence of ankylosis of the knee to 
warrant a rating under Diagnostic Code 5256, and no evidence 
of malunion or nonunion of the tibia and fibula to warrant a 
rating under Diagnostic Code 5262 for impairment of the tibia 
and fibula.   

The evidence reflects the Veteran has complained of pain and 
limitation of motion associated with his left knee and has 
described significant restriction on activities as a result 
of the disability.  The records indicate the Veteran has been 
treated with a brace and over-the-counter medication.  
However, the VA examinations have considered the effects of 
painful motion.  For example, August 2005 and August 2008 
examiners tested the effects of repetitive motion.  The 
August 2005 examination noted no additional fatigue, pain, 
weakness or functional loss from repetition.  While the 
August 2008 examination found repeated motion resulted in 
additional pain, weakness and guarding, these additional 
symptoms did not result in any additional limitation of 
motion in degrees.  Furthermore, the 10 percent evaluation 
for arthritis under Diagnostic Codes 5010 and 5003 
contemplates the effects of the Veteran's complaints of pain, 
fatigue, swelling and weakness, in fact, Diagnostic Code 5003 
mandates that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
painful motion.  Therefore, an increased evaluation based 
solely on pain is not warranted. 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Codes 5003, 5010; DeLuca v. Brown, 8 Vet. App. 202 
(1995)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

In sum, the preponderance of the evidence is against a 
disability rating greater than 10 percent for the 
osteoarthritis under Diagnostic Code 5010 and against a 
disability rating greater than 20 percent for the lateral 
instability under Diagnostic Code 5257.  In addition, the 
Veteran's disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

In the present case, the Veteran's symptoms associated with 
his service-connected arthritis have been demonstrated to 
include pain, limited motion, tenderness on palpation, 
instability, and an unsteady gait.  These symptoms are 
contemplated by the rating criteria. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).  In any 
case, the evidence of record does not otherwise show that 
such symptoms have resulted in marked interference with 
employment or frequent hospitalizations.  Thus, as the rating 
criteria reasonably describe the Veteran's disability, 
referral for the assignment of an extra-schedular disability 
rating is not warranted.  

Thus, the preponderance of the evidence is against the 
Veteran's claim, and therefore the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for osteoarthritis of 
the left knee is denied.

An evaluation in excess of 20 percent for lateral instability 
of the left knee is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


